DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 1 has been amended.  Claims 4 and 5 have been canceled.  Claim 1 and 3 are pending and under consideration.

It is noted that claim 1 is lacking the markings consistent with an amended claim  commensurate with the requirements of 37 C.F.R. 1.121 .  For purpose of furthering prosecution, the claim 1 will be taken as:

1.	(currently amended)  A method of treating multiple myeloma characterized by one of JJN3, RPMI-8226, or U266 cell lines, comprising administering to a patient in need thereof, a histone deacetylase (HDAC) inhibitor, and melphalan in a therapeutically effective amount, 
wherein the HDAC inhibitor is administered for a first period of time followed by a combination of the HDAC inhibitor and the melphalan being administered for a second period of time for multiple myeloma characterized by the U266 cell line, or
wherein the melphalan is administered for a first period of time followed by a combination of the HDAC inhibitor and melphalan being administered for a second period of time for multiple myeloma characterized by the JJN3 or RPMI-8226 cell lines,
wherein the therapeutically effective amount has a synergistic effect that is greater than an effective amount of the HDAC inhibitor and the melphalan alone, wherein the HDAC inhibitor is selected from the following compound and pharmaceutically acceptable salts and solvate thereof:

    PNG
    media_image1.png
    159
    500
    media_image1.png
    Greyscale
.


Priority
	Amendment of claim 1 has restored priority to 60/735,701, filed 11/10/2005.

Claim Rejections Withdrawn
The rejection of claims 1 and 3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in light of applicant’s amendment of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to require the treatment of “multiple myeloma characterized by one of JJN3, RPMI-8226 or U266 cell lines”.  
(A) It is unclear if the patient in need thereof has  multiple myeloma characterized by  one of JJN3, RPMI-8226 or U266 cell lines.
(B)It is unclear how specifying that the multiple myeloma is characterized by specific multiple myeloma cell lines limits the meets and bounds of the claims.  It is unclear if applicant is only claiming a model system such as an experimental xenograft wherein the engrafted cells are JJN3, RPMI-8226 or U266 cells, and the experimental animal carrying the xenograft is treated with the HDAC inhibitor and melphalan, or if applicant is characterized naturally occurring multiple myelomas in non-experimental animals or humans based on some phenotypic similarities to the JJN3, RPMI-8226 or U266 cells, and the treatment of the non-experimental animals or humans by administering the HDAC inhibitor and melphalan.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Applicant has amended claim 1 to read a method of treating multiple myeloma characterized by one of JJN3, RPMI-8226 or U266 cell lines by administering to a patient in need thereof a combination of melphalan and the HDAC inhibitor  of the indicated structure and pharmaceutically acceptable salts and solvates thereof.  
The originally filed specification provides a written description of the effect of HDAC inhibitor, PXD-101, which is identical to the structure in claim 1, wherein exposure of  the JJN3 and RPMI-8226 cell lines to melphalan in vitro, followed by exposure to PDX-101 and melphalan, resulted in synergistic effects on the proliferation of the JJN3 and RPMI-8226 cell lines in vitro (Table 2).  The originally filed specification provides a written description of the effect of PXD-101 combined with melphelan, wherein exposure of U266 cell in vitro to PDX-101 followed by exposure to PDX-101 combined with melphalan, resulted in synergistic effects on the proliferation of the U266 cell line in vitro (Table 2).  The originally filed specification fails to provide a written description of treating the JJN3, RPMI-8226 and U266 cells in vivo, such that the subject carrying said cells would be “in need thereof”.
The originally filed specification fails to provide a written description of a “subject in need thereof” having a multiple myeloma characterized by the JJN3, RPMI-8226 and U266 cell lines.  The specification fails to teach the salient characteristics of a naturally occurring multiple myeloma which qualify for said myeloma to be “characterized” by the JJN3, RPMI-8226 and U266 cell lines.  The art teaches 
One of skill in the art would reasonably conclude that applicant was not in possession of the claimed invention at the time of filing. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Ritchie et al (WO2006/082428, priority to February 3, 2005, cited in a prior action) in view of LeBlanc et al (Cancer Research, 2002, Vol. 62, pp. 4996-5000).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
Ritchie et al teach a method of treating cancer, including multiple myeloma, comprising administering to a patient in need thereof a first amount of a histone deacetylase inhibitor, including PXD-101, and a second amount of a chemotherapeutic agent wherein the first and second amounts together comprise a therapeutically effective amount (claims 1, 3, 4 and 13 of ‘428).  Ritchie et al teach the treatment of myeloma cell lines: JJN3, RPMI-8226 and U266 with “PAM”, otherwise known as phenylalanine mustard or melphalan (page 42, Data Annex 1).  Ritchie et al teach a synergistic effect of the combination of PAM and PXD-101 on the multiple myeloma JJN3 cell line and the multiple myeloma RPMI-8226 cell line when the cells of each cell line were contacted for 24 hrs. with PAM and then contacted for 48 hours with both PAM and PDX-101.  Ritchie et al teach a synergistic effect of the combination of PAM and PXD-101 on the multiple myeloma cell line U266 when the cells were contacted for 24 hrs. with PDX-101 and then contacted for 48 hrs. with PDX-101 and PAM.  Ritchie et al do not teach the treatment of a patient in need thereof comprising administering  PDX101 for a first time period followed by the administration of PDX-101in combination with melphalan (PAM) for a second time period for multiple myeloma characterized by the U266 cell line, or the treatment of a patient in need thereof comprising  the administration of melphalan for a first time period followed by admisntration of melphalan and PDX-101 for a second time period for multiple myeloma characterized by the JJN3 or RPMI-8226 cell lines, wherein the therapeutically effective amount is a synergistically effective amount that is greater than the effect of the PDX-101  and melphalan, alone.
LeBlanc et al teach a murine xenograft model of human multiple myeloma, wherein mice were inoculated with cells from the RPMI-8226 cell line (page 4996, under “Cells and Culture Conditions”, and treated with the proteasome inhibitor, PS-341 after a tumor was measurable (page 4996, under the heading “Xenograft Murine Model”).
It would have been prima facie obvious at the time the invention was made, to treat the mice harboring the tumor arising from the RPMI-8226 cells with  melphalan (PAM) followed by the administration of both PAM and PDX-101.  One of skill in the art would have been motivated to do so because Ritchie et al teach that the pre-contact of RPMI-8226 cell  with melphalan followed by melphalan and PDX-101 produces a synergistic anti-myeloma effect.  One of skill in the art would have been motivated to find the dosages and timing of the administered melphalan followed by the administered melphalan and PDX-101 in vivo versus in vitro using the xenograft murine myeloma model of LeBlanc et al because the tumor treated in LeBlanc is arising from the same RPMI-8226 cells and because the xenograft model is a pre-clinical model which is a necessary step for demonstration of anti-myeloma efficacy prior to a clinical trial.

All claims are rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643